Citation Nr: 0404469	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  95-24 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.

(Issues of entitlement to specially adapted housing or a 
special home adaptation grant and entitlement to service 
connection for a cervical spine disability, for 
musculoskeletal tension headaches, and for a disability of 
the right hand, will be addressed in separate remands).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to June 3, 
1966, and from June 20, 1966 to June 1969.

This appeal came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Waco, Texas, Regional 
Office (RO) of the United States Department of Veterans' 
Affairs (VA).  In a February 1993 rating decision, the RO 
denied service connection for a right shoulder disability.  
The veteran did not appeal that decision, and it became 
final.  In August 1995, the veteran requested to reopen a 
claim for service connection for a right shoulder disability.  
In rating decisions dated in April 1996, February 1997, and 
August 1998, the RO denied reopening of the right shoulder 
claim.  The veteran appealed the denial of reopening.  In a 
May 2000 decision, the Board reopened the claim, and remanded 
it for the development of additional evidence.

Issues of entitlement to specially adapted housing or a 
special home adaptation grant and entitlement to service 
connection for a cervical spine disability, for 
musculoskeletal tension headaches, and for a disability of 
the right hand, will be addressed in separate remands.

The veteran testified at hearings held before the undersigned 
in December 1999 and January 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, provide that VA will assist 
claimants in obtaining evidence necessary to substantiate 
claims, including obtaining medical examinations or opinions 
if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has undertaken to inform claimants 
to submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a letter dated in June 2000, the RO informed the veteran 
that he could submit any additional supporting medical 
statements that relate a right shoulder disorder to service.  
However the veteran has not received the specific notice 
required by the VCAA.

In its May 2000 remand the Board requested that the veteran 
be afforded a VA orthopedic examination, and that the 
examiner express an opinion as to the likelihood that any 
current right shoulder disability was related to service or a 
service-connected disability.  The veteran was afforded a VA 
examination in September 2002.  The examiner expressed an 
opinion as to whether the right shoulder disability was 
related to a service connected disability, but did not 
express an opinion as to whether the right shoulder 
disability was directly related to service.  A remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall 
the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should issue the veteran a 
VCAA notice letter in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

2.  The RO should ask the examiner who 
conducted the September 2002 examination 
to review the claims folder and provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current right shoulder 
disability is the result of a disease or 
injury in service.  The examiner should 
provide a rationale for the opinion.  If 
the examiner who conducted the September 
2002 examination is unavailable, another 
physician may review the claims folder 
and provide the necessary opinion.

If the claim remains denied, the RO should then return the 
case to the Board, if otherwise in order.  The veteran has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


